Citation Nr: 18100028
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-20 447
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) is denied.  
FINDING OF FACT
Throughout the duration of the appeal, the Veterans service-connected disability has not precluded him from maintaining substantial gainful employment.
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Army from September 1976 to October 1979.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.   The Board previously remanded this issue in April 2016.
Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
TDIU
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  
Here, the Veteran is currently service-connected for bronchial asthma and has had a 30 percent disability rating throughout the duration of the appeal.  There are no other service-connected disabilities.  Therefore, he does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  
Nonetheless, the schedular requirements are not in and of themselves definitive of a TDIU.  The question in a TDIU claim is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
In this case the Veteran has a high school diploma and has taken a few college courses.  Prior to service, he worked as a dishwasher and gained experience in food preparation, loading, and driving a truck with a lift.  He worked as a food service specialist in the military.  After service, he again worked as a cook as well as a laborer and cleaner.  More significantly and recently he reports working for the city as a pest control supervisor and as a heavy equipment operator (which involved gardening and horticulture, to include spraying pesticides and cutting grass).  He also worked as a landscape supervisor for a community association.  The Veteran reported in his application that he was unable to work due to his asthma symptoms.  Specifically, he asserted that carrying the heavy fertilizer would cause him shortness of breath, and that the fertilizer fumes would exacerbate his asthma.  The Veteran also reported that the freshly cut grass would bother his lungs.  
In the Veterans application he reported that he had to go to the hospital four times in six years of employment for asthma attacks, and that he would have to leave work between three and four times per month due to his asthma symptoms.  He asserted that he left his last job because his asthma was precluding him from full work performance.  However, the Veterans city employer indicated that no special concessions were made for his work, and that he was able to work full time; they noted that he left work because of resigning, rather than for any disability-related reason.  The Veteran asserted in his October 2010 VA examination that he left his last job due to cutbacks at work, but that he was looking for employment.  There is no indication that the Veteran lost significant time at work due to asthma. 
When the Veteran underwent VA examination in connection with his asthma claim, the October 2010 VA examiner noted that the Veterans activities were moderately limited due to the development of asthma symptoms, but no opinion was rendered on the effect of the Veterans asthma on his ability to maintain substantial gainful employment.
In March 2016 the Veterans employability was assessed by a vocational expert, Ms. E.H.  During the interview the Veteran reported that he had an onset of swelling and itching in the eyes, throat, and ears when he was exposed to fresh-cut grass, and that he was easily short of breath.  The vocational expert noted that since the Veterans prior jobs included prolonged walking, climbing, and lifting, and his asthma limited these activities he would be unable to do his past work.  The vocational expert noted that the Veteran should not be exposed to dust, fumes, and pollen and that exposure would cause rest breaks.  She concluded that based on the restrictions and limitations caused by the Veterans service-connected bronchial asthma the Veteran was unemployable and that it was more likely than not that he was unable to secure employment since last working in 2010 because of his bronchial asthma.  
In June 2016 the Veterans claim was reviewed by a vocational counselor, Mr. K.S.  During the interview, the Veteran reported seeking ongoing treatment for his asthma, but denied ever being hospitalized for his symptoms.  He reported that while he was employed he used albuterol more frequently than prescribed due to his symptoms, and that he missed a lot of time from work.  Specifically, he reported missing one or two days of work each week in his last job.  After reviewing the file the vocational counselor noted that all of the Veterans past work exposed him to atmospheric conditions such as fumes, odors, and exposure to weather, and all of those jobs had a tendency to trigger the Veterans asthma symptoms.  The vocational counselor noted that the Veteran had no transferrable skills to sedentary work because he did not have clerical training to work in an office environment.  Ultimately the vocational counselor opined that it was at least as likely as not that the Veterans service-connected asthma precluded him from securing and following substantial gainful employment since 2010.
In October 2017 the Veterans file was reviewed by the Director of Compensation Services for extraschedular TDIU consideration under 38 C.F.R. § 4.16 (2017).  In making her findings, the director noted that the Veteran had only one service-connected disability of asthma, and that he had not received extensive treatment for this disability such as emergency room visits, surgery, or hospitalizations.  The director also noted that while the Veteran was receiving disability benefits from the Social Security Administration, this was due to his nonservice-connected prostate cancer rather than his asthma.  Moreover, the director noted that the Veteran sought vocational rehabilitation through VA but then failed to show up to his appointments.  The director noted that according to his employers the Veteran had resigned from his two prior jobs, and that there was no indication of a significant loss of work or disability on those employer forms.  The director ultimately concluded that entitlement to a TDIU was not established.
In viewing all of the evidence, the Board finds that the Veteran is not precluded from maintaining substantial gainful employment.  The Board notes that the Veteran has a high school education, and that despite asserting that he is unable to work his VA treatment records show that he was searching for employment in 2016 and 2017.  As noted, he had sought vocational rehabilitation through VA but did not attend his appointments.  The Board notes that the Veterans service-connected asthma is rated as 30 percent disabling, and that despite his allegations he has not had extensive treatment for this disability.  Although the Veteran has indicated that he missed one day of work per week due to asthma, this is not documented in the claims file, and the Veterans employers have not substantiated this.  The Board affords some minimal weight to the vocational rehabilitation counselors opinions, but notes that even though they opined that the Veteran was unemployable, the Veteran himself has been searching for work.  Moreover, the Veteran has reported more than 15 years of supervisory experience.  While he may have difficulty in a supervisory position that would place him around certain asthma triggers, there are numerous supervisory positions which would not include significant exposure to triggers.  The Veteran has a high school diploma and has taken college courses and would be capable of learning basic computer or clerical skills to be a supervisor if necessary for the position.  Notably, the March 2016 evaluation indicates the Veteran previously trained new employees which suggests not only is he capable of learning basic skills but that he can process this information and teach it to others.  He also earned certificates from the University of Florida, again showing that he is capable of learning basic skills if he does not already possess them.  Overall the evidence is against a finding that he is precluded from working due to his service-connected asthma in light of his significant experience as a supervisor.  
The Board has considered the Veterans contentions and notes that his disability may cause him some functional loss, but not to the extent that it would preclude employment.  Service connection is not in effect for any mental disorders, orthopedic disabilities, or other disability that would have a significant effect on various types of employment.  The Veteran is already in receipt of a 30 percent disability rating for his disabilities, which should compensate for any work time lost.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16.  
In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3 (2017).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

